Citation Nr: 0018029	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-01 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1956 to April 1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  That rating decision denied service 
connection for a back disorder.

In April 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 1999). 


FINDINGS OF FACT

1.  There is no competent medical evidence of a link or nexus 
between the veteran's post service back disorder and either 
back injury or aggravation or a preexisting back injury in 
service.

2.  The earliest medical reports dealing with a back disorder 
are in 1963, more than two years after service and do not 
relate the disorder to service.

3.  The veteran's claim for entitlement to service connection 
for a back disorder is not supported by cognizable evidence 
showing the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well-grounded, and therefore there is no 
statutory duty to assist the appellant in developing the 
facts pertinent to this claim.  38 U.S.C.A. §  5107(a) (West 
1991); Morton v. West, 12 Vet. App. 477 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO has obtained the service medical records and they 
appear to be complete.  On examination at entry into service 
in August 1956, the veteran described his own health as good, 
"except for back injury," and reported a history of having 
been refused employment in the past because of a back injury.  
On clinical evaluation, the examiner noted the spine as 
"normal."  

A January 1957 treatment record shows treatment for right 
sacro-iliac sprain.  An August 1957 treatment record notes 
that the veteran was lifting a garbage can, and developed 
pain in the low lumbar area and gluteal region.  Physical 
examination showed tenderness of the gluteal area, 
paravertebral area, L4-L5.  The impression of the examiner 
was low back strain.  

Several days later, the veteran was admitted to the hospital 
with a diagnosis of back strain.  He stated that he had his 
first attack of back pain at age 11 and had had recurrent 
pain since that time.  Physical examination revealed marked 
paraspinal muscle spasm and flattening of the lumbar curve 
and motion restricted due to muscle spasm.  X-ray examination 
of the lumbosacral spine was within normal limits with no 
abnormalities found.  The diagnosis was atrophy of the 
spinalis dorsi muscles due to disuse.  He was treated with 
bedrest, traction and exercises.  On discharge approximately 
two weeks later, he was noted to be pain free.

The veteran was treated again in October 1957 with a 
complaint of back still present when he would lift, bend, or 
walk any distance.  It was noted to be no more or less severe 
than it was prior to his most recent episodes.  Physical 
examination was negative.

In December 1958, the veteran was treated for a complaint of 
low back pain which the report notes he had had for a long 
time.  The present episode had been for one week.  Physical 
examination showed no spasm, some limitation of motion and 
straight leg raising test positive.  The examiner noted an 
impression of old low back strain, not much recent change 
from history.  Approximately three weeks later, the veteran 
was treated for complaints of numbness in the right hip and 
his back not feeling better.  The examiner noted a diagnosis 
of improving low back strain.

In January 1959, the veteran was admitted to the hospital 
with a chief complaint of right hip pain.  The examiner noted 
the following history:

The patient dates his back trouble to age 
11 when a 100 pound sack of potatoes was 
thrown on him, landing on his right 
shoulder, knocking him to the floor 
injuring his back and causing pain which 
eventually disappeared.  He now has 
episodes of low back pain lasting three 
days a month.

On physical examination, the examiner noted positive physical 
findings confined to the low back which exhibited pain in the 
right hip on percussion over the lower lumbar and sacral 
spines.  He had a bilateral positive straight leg raising 
test, with right hip and low back pain.  There were no reflex 
or sensory changes.  The examiner noted the rest of the 
physical examination was within normal limits.  Approximately 
one week after admission, and following bedrest and 
observation, he was examined again at which time the examiner 
felt that the veteran exhibited motoskeletal fixation, but 
not pathology.  He was sent to neuropsychiatry for 
evaluation.  It was the impression of the neuropsychiatric 
service that the veteran's reaction was a psychogenic-
musculoskeletal reaction, and that the symptoms would subside 
"as they have before so long as he does not realize full 
realization of secondary gain."  The diagnosis on the 
hospital report was psychophysiologic musculoskeletal 
reaction, manifested by low back pain, pain into both legs 
bilaterally, and with limitation of back motion.

On examination at separation from service in January 1960, 
the examiner noted the spine as "normal."  There was no 
complaint by the veteran of any current back trouble.

Records of the veteran's postservice treatment are 
incomplete.  The earliest record of treatment for a back 
problem is an undated Release to Work form, signed by J. 
Coleman, Jr., M.D., which shows that the veteran had been 
away from work as a result of sciatica and would be released 
for light work effective January 1963.  A February 1963 note 
from Dr. Coleman released the veteran for full duty.  An 
October 1993 letter from J. Upshaw, M.D. indicates that the 
veteran was operated on by him in April 1963.  Another 
Release to Work form, signed by Dr. Coleman, shows that the 
veteran had been away from work as a result of herniated disc 
and would be released for light duty in June 1963.  The most 
recent medical evidence regarding the veteran's back is a 
November letter from Dr. Upshaw indicating that he had 
reviewed recent X-rays of the veteran, that these showed a 
solid bony union from L-4 to the sacrum, and that he could 
see no reason why he could not be released for full manual 
labor or other activities.  Attempts to obtain the actual 
records of the veteran's treatment from Drs. Coleman and 
Upshaw, as well as the records of his surgery from the 
hospital in April 1963 were unsuccessful.  The only records 
available were work related documentation kept by the 
veteran's former employer.

In an April 1999 personal hearing, the veteran reiterated his 
history of injury to his back at the age of 11 and the injury 
in service.  He testified that his back was fine when he went 
into the service, but when he was discharged, he was still 
having problems with his back from the injury in service. 

Service Connection and the Requirement of Submitting
A Well Grounded Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Moreover, a veteran is presumed 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted".  Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service. 38 U.S.C.A. §§ 1111, 1153.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
The second and third Caluza elements can be satisfied under 
38 C.F.R. 3.303(b) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

Analysis

Initially, the Board notes that it is not clear that the 
veteran has met the first Caluza requirement, i.e., medical 
evidence of a current back disorder.  See Caluza, supra. The 
only evidence of the veteran having a current back disorder 
is his own sworn testimony that he has experienced minor to 
serious back problems ever since his surgery in 1963.  Where 
the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the claim 
to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
testimony cannot provide such medical evidence because lay 
persons are not competent to offer medical opinions.  See 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Grottveit, 5 
Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The most recent medical evidence is a November 
1963 letter from the veteran's private physician who examined 
X-rays and noted that the veteran had a solid bony union from 
L4 to the sacrum.  Hence, it is not clear that the veteran 
has submitted current medical evidence of an back knee 
problem.  See Stadin, Heuer, Grottveit, and Espiritu, all 
supra.

Moreover, the veteran has offered no postservice medical 
evidence of a connection between any current back problem and 
the injury or symptoms shown in service.  The post service 
medical evidence only indicates that the veteran underwent a 
fusion in 1963 following a diagnosis of sciatica.  The only 
evidence linking his post service back treatment to service 
are his own statements.  A lay opinion as to such a medical 
relationship is not competent to well ground a claim for 
service connection.  See Stadin, Grottveit, and Espiritu, all 
supra.  Therefore, based on the facts of this case, the 
veteran's back disability claim is not well grounded under 
the criteria set forth in Caluza, supra.  Because no nexus 
evidence is present, the Court need not consider the 
appellant's arguments concerning the presumption of 
aggravation under 38 U.S.C. § 1153.  See Maxson v. West, 12 
Vet. App. 453, 460 (1999) (noting that presumption of 
aggravation "applies only to Caluza element 2" (incurrence or 
aggravation during service) and "and only after it has been 
demonstrated, at the merits stage, that a permanent increase 
in disability has occurred or, pursuant to [38 C.F. R. § 
3.306(b)(2) [(1998)], has been deemed to have occurred").  
See also McManaway v. West, 13 Vet. App. 60 (1999) (where the 
record was unclear as to whether the veteran had a current 
right knee disability and contained no post service medical 
evidence of a nexus between service and the current 
disability, the claim was not well grounded and the 
presumption of aggravation need not be addressed).

Nor does the Board find that the veteran's back disability 
claim is well grounded based on a continuity-of-
symptomatology analysis.  Assuming, without deciding, that 
there would be sufficient evidence of a current disability, 
it is not clear on the facts of this case that there is a 
"plausible" showing of the requisite continuous 
symptomatology.  Murphy, supra.  The sole evidentiary basis 
for the asserted continuous symptomatology is the sworn 
testimony of the veteran himself, and no medical evidence 
indicates continuous symptomatology -- in fact, medical 
evidence indicates an absence of continuous symptomatology.  
His most recent treatment for complaints of back pain in 
service was in January 1959 and resulted in an assessment of 
motoskeletal fixation, but not pathology, and an ultimate 
diagnosis of psychogenic-musculoskeletal reaction.  On 
examination at separation from service in January 1960, the 
examiner noted the spine as "normal," and there was no 
complaint by the veteran of any current back trouble.  The 
next medical evidence of a back disorder is the undated 
Release to Work form showing that the veteran had been away 
from work as a result of sciatica and would be released for 
light work effective January 1963.  A well-grounded 
continuity-of-symptomatology claim generally requires medical 
evidence of a nexus between the continuous symptomatology and 
the current claimed condition, and the veteran has not 
submitted any such evidence.  See Savage, supra.  The 
veteran's statements that he had continuous back problems 
from service are insufficient in this regard.  See Savage, 10 
Vet. App. at 497 (holding that "medical expertise is required 
to relate the appellant's present arthritis etiologically to 
his post-service symptoms"); see also Stadin, Grottveit, and 
Espiritu, all supra.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for a 
back disorder back disorder.  Since the veteran has not met 
his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate it).

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
has held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  
Morton v. West, 12 Vet. App. at 486.  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Finally, the Board notes that the veteran's representative 
has asserted that full development of the veteran's claim 
should be undertaken even if it is not found to be well 
grounded.  The representative has argued that recent changes 
to VA's Adjudication Procedure Manual, M21-1, have the 
substantive effect of requiring that the VA assist the 
veteran in the development of his claim prior to making any 
prior decision, even if the claim is not well grounded.  The 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. at 486, held that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
See also Hensley v. West, No. 99-7029, slip op. at 10 (Fed. 
Cir. May 12, 2000) (citing Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), which held that duty to assist does not attach 
until the claim is considered to be well grounded).  
Accordingly, a remand for further development is not 
warranted on this basis.



	(CONTINUED ON NEXT PAGE)


ORDER

Because it is not well grounded the veteran's claim for 
service connection for a back disorder is denied.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

